DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The specification lacks a brief description of the drawings. See MPEP § 608.01(f).
Appropriate correction is required.
Claim Objections
Claim 1 and its dependent claims 2-8 are objected to because of the following informalities: In claim 1, step (e) the phrase “equal than” should be changed to --equal to-- for clarity of the claims. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 appears to be incomplete as it does not end with a period. 

Allowable Subject Matter
Claims 1 and 3-8 are allowable.

Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 and 3-8, the claims are allowable because the prior art of record does not disclose or fairly suggest the process steps (a) to (e) as set forth in claim 1.
The reference Moman et al. (US 2019/0225715), which is considered to closest prior art of record, teaches a process for preparing a solid support having an average particle size of at most 17 µm for a catalyst suitable for polymerization of olefins (see Abstract). The process involves reacting reagents suitable for preparing the solid support in the presence of a solvent in a reactor vessel (60) and mixing the resulting reaction mixture with a mixing device having at least one impeller (1’) rotating around a vertical axis (7) of the reactor vessel (see para. [0048]; Fig. 5). The reference Moman et al. teaches that the mixing can be started with an initial mixing speed which is then followed by a final mixing speed, higher that the initial mixing speed. The reference Moman et al. teaches that the initial mixing speed can be between 30 and 450 rpm and the final mixing speed can be between 150 and 750 rpm (see paras. [0014]; [0050]). .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774